Name: 96/160/EC: Commission Decision of 8 February 1996 on the appointment of members of the General Consultative Forum on the Environment (Text with EEA relevance)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  environmental policy;  European construction;  personnel management and staff remuneration
 Date Published: 1996-02-15

 Avis juridique important|31996D016096/160/EC: Commission Decision of 8 February 1996 on the appointment of members of the General Consultative Forum on the Environment (Text with EEA relevance) Official Journal L 037 , 15/02/1996 P. 0033 - 0033COMMISSION DECISION of 8 February 1996 on the appointment of members of the General Consultative Forum on the Environment (Text with EEA relevance) (96/160/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Commission Decision of 7 December 1993 on the setting-up of a general consultative forum on the environment (1), and in particular Article 4 thereof,Whereas the Consultative Forum set up by the abovementioned Commission Decision shall consist, according to Article 3 thereof, of 32 members;Whereas on 7 December 1993, due to a late withdrawal of a candidate, only 31 members have been appointed and one member has therefore to be appointed for the full mandate period of three years;Whereas Mr Livanos and Mr Schimmelbusch have resigned and have to be replaced for the remainder of their term of office,HAS DECIDED AS FOLLOWS:Sole Article The following are appointed as members of the General Consultative Forum on the Environment:- Ms Kerstin LÃ ¶vgren,- Mr Pekka E. Kauppi,- Mr Jacques Kummer.Ms LÃ ¶vgren is appointed to a full term of membership (i.e. three years from the date of this Decision).Mr Kauppi and Mr Kummer are appointed until 7 December 1996.Done at Brussels, 8 February 1996.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 328, 29. 12. 1993, p. 53.